IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-37,223-02


EX PARTE MONROE WEBB, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER A-5449-B IN THE 173RD JUDICIAL DISTRICT COURT
HENDERSON COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of murder and his sentence was assessed at forty-five years'
confinement.  No direct appeal was taken. 
	After a review of the record, we find that Applicant's allegations two and six are
without merit and deny relief.  Applicant's remaining claims are dismissed pursuant to
Article 11.07, § 4 of the Code of Criminal Procedure.
FILED: January 12, 2011
DO NOT PUBLISH